
	
		III
		111th CONGRESS
		2d Session
		S. RES. 475
		IN THE SENATE OF THE UNITED STATES
		
			March 26 (legislative
			 day, March 25), 2010
			Ms. Murkowski (for
			 herself, Ms. Landrieu,
			 Mrs. Hutchison, Ms. Snowe, and Ms.
			 Mikulski) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing March 2010 as National Women's
		  History Month.
	
	
		Whereas the purpose of National Women's History Month is
			 to increase awareness and knowledge of women's involvement in history;
		Whereas, as recently as the 1970s, women's history was
			 rarely included in the kindergarten through grade 12 curriculum and was not
			 part of public awareness;
		Whereas, in 1981, responding to the growing popularity of
			 women's history celebrations, Congress enacted a joint resolution designating
			 the week beginning March 7, 1982, as  Women's History Week
			 (Public Law 97–28; 95 Stat. 148);
		Whereas, during the week of March 7, 1982, thousands of
			 schools and communities joined in the commemoration of National Women's History
			 Week, with support and encouragement from governors, city councils, school
			 boards, and Congress;
		Whereas, in 1987, the National Women's History Project
			 petitioned Congress to expand the national celebration to include the entire
			 month of March;
		Whereas educators, workplace program planners, parents,
			 and community organizations in thousands of communities in the United States,
			 have turned National Women's History Month into a major local learning
			 experience and celebration;
		Whereas the popularity of women's history celebrations has
			 sparked a new interest in uncovering women's forgotten heritage;
		Whereas the President's Commission on the Celebration of
			 Women in American History was established to consider how best to acknowledge
			 and celebrate the roles and accomplishments of women in the history of the
			 United States;
		Whereas the National Women's History Museum was founded in
			 1996 as an institution dedicated to preserving, interpreting, and celebrating
			 the diverse historic contributions of women, and integrating this rich heritage
			 fully into the Nation's teachings and history books; and
		Whereas the theme of National Women’s History Month for
			 2010 is writing women back into history: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes March 2010 as National Women's
			 History Month;
			(2)supports the goals and ideals of National
			 Women's History Month; and
			(3)recognizes and
			 honors the women and organizations in the United States that have fought for
			 and continue to promote the teaching of women's history.
			
